DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on September 27, 2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 are vague and indefinite for the following reasons:
The soaking of the blended solution, step b) on claim 1 and step c) on claim 5, is not understood, i.e., it is unclear how a solution is soaked and thus the metes and bounds of patent protection desired cannot ascertained. Note that by definition soaking means “an act of wetting something thoroughly” yet the solution is already soaked by definition.
The blending of the resulting solution, step d) on claim 1 and step e) on claim 5, renders the claims vague and indefinite, since it does not recite any other material(s). Blending is the action of mixing or combining things together, yet the other thing(s) is/are not recited. Note that the previous step already recites a blended composition/material. It is unclear if the word has been used as equivalent to stir, stirring.
The forming of paper slurry is vague and indefinite, since it is unclear how this is done, i.e., how is it formed? Forming implies that something is done to the previous resulting solution, but such step is missing from the claims. It is unclear if the step is meant to say that the resulting solution of previous step is used to form a papermaking slurry or a paper, i.e., the filter, after drying.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest a process of making a filter media as claimed, i.e., the prior art fails to teach or suggest the steps of blending: lignite-based activated carbon, copper-zinc alloy, Cellulose fibrillated fibers (claim 1) or Cellulose nanocrystal (claim 5), with heavy metal powder and a binder (COPET/PET on claim 1) and forming a paper filter from said blend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making a Filter Media for Fluid Filtration having Antimicrobial Properties.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF